OPINION — AG — **** REVALUATION EXPENSES — UNSPENT MONEY **** (1) IF THE COUNTY ASSESSOR DOES NOT SPEND ALL MONEY APPROPRIATED TO HIM FOR EXPENDITURE DURING THE YEAR ON REVALUATION PROVIDED IN 68 Ohio St. 1968 Supp., 2481.4 [68-2481.4], THE UNSPENT MONEY MUST BE RETURNED TO THE VARIOUS RECIPIENTS WHO APPROPRIATED IT TO HIM FOR EXPENDITURE.  (2) THE PROCEEDS OF MILL RATES VOTED FOR COOPERATIVE COUNTY AND JOINT CITY COUNTY LIBRARIES, COUNTY HEALTH PURPOSES, AREA SCHOOL DISTRICTS FOR VOCATIONAL AND TECHNICAL SCHOOLS, AND SCHOOL DISTRICTS LYING IN MORE THAN ONE COUNTY ARE SUBJECT TO THE COST OF REVALUATION. CITE: 62 Ohio St. 1961 331 [62-331], 68 Ohio St. 1968 Supp., 2481.1 — 2481.11 [68-2481.1] — [68-2481.11], (PRUDENCE LITTLE)